SIMPSON, J. —
The defendant was convicted of the offense of perjury, and sentenced to five years in the penitentiary. There was evidence tending to show the good character of the defendant, and charge 2, requested by the defendant, is a correct statement of the law; hence *34the court erred in refusing to give the same. — Goldsmith v. The State, 105 Ala. 8, 16 South. 933; Miller v. State, 107 Ala. 40, 59, 19 South. 37; Newsom v. State, 107 Ala. 134, 135, 138, 139, 18 Soth. 206; Bryant v. State, 116 Ala. 446, 448, 452, 23 South. 40.
Charge 3, requested by the defendant, should have been given. — Bryant v. State, 116 Ala. 446, 23 South. 40.
The judgment of the court is reversed, and the cause remanded.
Tyson, C. J., and Haralson and Denson, JJ., concur.